Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 02/23/2021.  Presently claims 1-20 are pending. 
Response to Arguments
Claim objections have been withdrawn based upon applicant’s amendments.
Applicant's arguments filed 02/23/2021 with respect Claim Rejections - 35 USC § 102 have been fully considered but they are not persuasive.

Applicant argued that the prior art of Herron does not disclose the speed of the power take-off is determined, automatically or otherwise, and the determined power take-off speed applied to the drive mechanism. The Applicant relied on the paragraph 0028 of the prior art of Herron to support the argument.

In response to this argument, the definition of the power take off is a device that transfers an engine’s mechanical power to another piece of equipment; the power take-off can use a belt drive;

Further, Herron disclose a driving mechanism (fig.1: drive (14) having the motors (100) and (102)) that connected to the chain (104) or other means as known in the art so that varying the speed of the motors 100, 102 varies the speed of rotation of the 24, 28 and the bale forming belts 56 powered by the drive rolls 24, 28 and therefore the rotational speed of the bale 20 (paragraphs 0026 and 0028);
So, the motors (100) and (102) are the power source;
The chain (104, corresponding to power take off mechanisms) is the means for transfer the power from the motors (100 and 102) to the rollers (24 and 28),
the speed of the rollers (24 and 28) is controlled by the motors (100 and 102) via the chain (104, corresponding to power take off mechanisms);

Furthermore paragraph 0035; figures 3 and 7 show that the controller the controller is receiving a signal from the size sensor (68), the signal is indicating the bale size. Then the controller (70) determine the desired operational speed of the baling chamber (12) and issue commands to change the flow of the fluid to the motors (100) and (102) to effectuate the desired operational speed; 
and this change of the speed must be applied via the chain (104, corresponding to power take off mechanisms);
Therefore, the prior art of Herron disclose automatically determining a power take-off speed of a drive mechanism responsive to receiving the at least one received operating condition value; and applying the determined power take-off speed to the drive mechanism.
Accordingly, this argument is not persuasive.
Note: the Examiner is recommended the Applicant to claim the structure of the power take-off element as recited in paragraphs 0024-0025 of the Applicant’s specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-11, 13-17 and 19-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Herron (US20110023732A1).
Regarding claim 1, Herron disclose a bale forming control system (abstract), comprising: 
a bale chamber (figs.1 and 2: (12)) configured to form a bale (fig.1: (20)) from crop material by rotating the bale in the bale chamber (paragraphs 0022); 
a driving mechanism (fig.1:drive (14) having the motors (100) and (102)) configured to cause the bale to be rotated in the bale chamber (paragraph 0028); 
a bale density pressure mechanism (fig.2: (48)) configured to apply density pressure to the rotating bale (paragraph 0044); 

a controller (figs.2 and 3 : (70)) (paragraph 0026) configured to: 
receive at least one operating condition value corresponding to the at least one sensed operating condition and control formation of the bale ; automatically determine a power take-off speed of the driving mechanism responsive to receiving the at least one received operating condition value; and cause the determined power take-off speed to be applied to the driving mechanism, 
(Paragraphs 0026, 0028, 0031 and 0035; figs.3 and 7: the controller (70) is receiving a signal from the size sensor (68), the signal is indicating the bale size. Then the controller (70) determine the desired operational speed of the baling chamber (12) and issue commands to change the flow of the fluid to the motors (100) and (102), thereby change the speed of the chain (104, corresponding to power take off mechanisms) to effectuate the desired operational speed).

Regarding claim 10, Herron disclose a method of controlling formation of a bale with a control system controller (figs.2 and 3: (70)) (paragraph 0026) of an agricultural harvester (abstract and paragraph 0001), the method comprising: 
rotating a bale (figs.1 and 2: (20)) of crop material in a bale chamber (fig.1: (12))   (paragraphs 0022); 
applying bale density pressure to the rotating bale (fig.2: (48)) (paragraph 0044); 

-13-automatically determining with the control system an amount of bale density pressure to be applied to the bale to achieve a desired density of the bale responsive to receiving the at least one received operating condition value; applying through the control system the determined amount of bale density pressure (paragraphs 0026, 0031, 0035 and 0044-0045; figs.3 and 7: the controller (70) is receiving a signal from the size sensor (68), the signal is indicating the bale size. Then the controller (70) determine the desired operational pressure of the bale density arm (48) and issue commands to move the position of the bale density arm (48) to effectuate the operational pressure);
automatically determining a power take-off speed of a drive mechanism responsive to receiving the at least one received operating condition value; and applying the determined power take-off speed to the drive mechanism (paragraphs 0026, 0031 and  0035; figs.3 and 7: the controller (70) is receiving a signal from the size sensor (68), the signal is indicating the bale size. Then the controller (70) determine the desired operational speed of the baling chamber (12) and issue commands to change the flow of the fluid to the motors (100) and (102), thereby change the speed of the chain (104, corresponding to power take off mechanisms) to effectuate the desired operational speed).

Regarding claim 15, Herron disclose a method of controlling formation of a bale (abstract), the method comprising: 
forming a bale (figs.1 and 2: (20))  from crop material by rotating the bale in a bale chamber (fig.1: (12))   (paragraphs 0022); 
receiving with a controller (figs.2 and 3: (70)) of a control system at least one operating condition value corresponding to at least one operating condition sensed by a sensor (figs.2 and 3: size sensor (68))   when the bale is forming (paragraph 0026); 
automatically determining with the controller a power take-off speed of a drive mechanism responsive to receiving the at least one received operating condition value; and applying with the control system the determined power take-off speed to the drive mechanism (paragraphs 0026, 0031 and  0035; figs.3 and 7: the controller (70) is receiving a signal from the size sensor (68), the signal is indicating the bale size. Then the controller (70) determine the desired operational speed of the baling chamber (12) and issue commands to change the flow of the fluid to the motors (100) and (102)  to effectuate the desired operational speed).


Regarding claims 2, 11 and 17, Herron disclose the controller is further configured to apply a bale chamber speed that is fixed relative to the power take-off speed (paragraphs 0026, 0031 and  0035; figs.3 and 7: the controller (70) is receiving a signal from the size sensor (68), the signal is indicating the bale size. Then the controller (70) determine the desired operational speed of the baling chamber (12) and 

Regarding claims 5, 6, 13 and 19, Herron disclose the at least one sensor is configured to sense at least one operating condition from a group of operating conditions comprising: a bale size; a bale weight; a rate of change of bale size; a rate of change of bale weight; a bale moisture content; a rate of incoming crop flow; an amount of a power take-off torque; a rate of fuel consumption; and the bale's density;
, the group of operating conditions comprises: the rate of change of bale size; the rate of change of bale weight; the rate of incoming crop flow; the amount of the power take-off torque; and the rate of fuel consumption;
 (paragraphs 0026, 0031 and  0035; figs.3 and 7: the controller (70) is receiving a signal from the size sensor (68), the signal is indicating the bale size).

Regarding claim 7, Herron disclose an agricultural harvester wherein at least the bale chamber of the bale forming control system is supported by a frame of the agricultural harvester (paragraph 0001).  
Regarding claim 8, Herron disclose wherein the agricultural harvester is a round baler (paragraph 0002).  

Regarding claims 9, 14 and 20, Herron disclose the agricultural harvester, wherein the controller is further configured to cause a bale chamber speed to increase during a net wrapping cycle (paragraph 0054 figs.3: the controller (70) is connected to 
Regarding claim 16, Herron disclose automatically determining with the controller an amount of bale density pressure to be applied to the bale to achieve the desired density responsive to receiving the at least one received operating condition value; and applying the determined amount of bale density pressure to the bale (paragraphs 0026, 0031, 0035 and 0044-0045; figs.3 and 7: the controller (70) is receiving a signal from the size sensor (68), the signal is indicating the bale size. Then the controller (70) determine the desired operational pressure of the bale density arm (48) and issue commands to move the position of the bale density arm (48) to effectuate the operational pressure)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3, 4, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Herron (US20110023732A1) as rejected in claim 1 above, and further in view of Herron (US20110023441A1).

Regarding claims 3, 12 and 18, Herron (US20110023732A1) disclose a feeder mechanism (fig.2: (110)) configured to pick up and feed the crop material to the bale chamber that operated by the feeder roller (196)) (paragraphs 0020 and 0044), 
Herron (US20110023732A1) does not disclose the controller is further configured to vary the power take-off speed relative to a crop pickup speed of the feeder mechanism while the bale chamber speed remains fixed relative to the power take-off speed.
Herron (US20110023441A1) teaches a bale forming control system (abstract), comprising: 
a bale (figs.1 and 2: (12)) chamber configured to form a bale (figs.1 and 2: (20))  from crop material by rotating the bale in the bale chamber (paragraphs 0016 and 002) 
a driving mechanism configured to cause the bale to be rotated in the bale chamber (figs.2 and 4: solenoid (472) is configured to operate rollers (24) and (28) to form the bale) (paragraphs0021 and 0048); 
a bale density pressure mechanism (fig.2: (48)) configured to apply density pressure to the rotating bale (paragraph 0021); 

a feeder mechanism configured to pick up and feed the crop material to the bale chamber (figs.1 and 2: a crop source to provide the crop to the conveyer (14)) that operated by independent motor (fig.2: (120)); and 
a controller (figs.2 and 4 : (70) and (400)) configured to: 
receive at least one operating condition value corresponding to the at least one sensed operating condition and control formation of the bale ; automatically determine a power take-off speed of the driving mechanism of the feeding mechanism responsive to receiving the at least one received operating condition value; and cause the determined power take-off speed to be applied to the driving mechanism of the feeding mechanism; the controller is configured to vary the power take-off speed relative to a crop pickup speed of the feeder mechanism while the bale chamber speed remains fixed relative to the power take-off speed 
(paragraphs 0027-0028, 0031- 0032, 0035 and 0048; fig.9: the controller (70) is receiving a signal from the size sensor (68), the signal is indicating the bale size. Then the controller (70) determine the desired operational speed of the motor (120) and issue commands to change the speed of the motors (120) to effectuate the desired operational speed of the feeding mechanism, independently from the driving mechanism (figs.2 and 4: solenoid (472) of the forming bale).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify bale forming control system of  

Regarding claim 4, Herron (US20110023732A1) disclose the controller is configured to cause the bale chamber speed to lower so the bale chamber speed remains fixed relative to the power take-off speed (paragraph 0031).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725